 


109 HR 2912 IH: To reauthorize provisions in the Native American Housing Assistance and Self-Determination Act of 1996 relating to Native Hawaiian low-income housing and Federal loan guarantees for Native Hawaiian housing.
U.S. House of Representatives
2005-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2912 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2005 
Mr. Case (for himself and Mr. Abercrombie) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To reauthorize provisions in the Native American Housing Assistance and Self-Determination Act of 1996 relating to Native Hawaiian low-income housing and Federal loan guarantees for Native Hawaiian housing. 
 
 
1.ReauthorizationSection 824 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4243) is amended by striking fiscal years and all that follows and inserting fiscal years 2006 through 2009. 
 
